DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 11, 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van Rens US 20150174614 A1.

Regarding claim 1, van Rens teaches a method of generating ultrasound by driving an array of ultrasonic transducers ([0001, 16]), the method comprising a charge transfer procedure comprising:
switching a terminal of a first ultrasonic transducer of the array, at a first electric potential, to a charge distribution bus (the common wire that connects transducer element 52 and 52’ to the common switch 54 acts as the charge distribution bus when 54 is non-conductive in Fig. 2; after having been charged individually with different voltages via the switches 60 and 60’, the output terminals 50 and 50’ of the transducer elements 52 and 52’ are switched to discharge simultaneously via a switch 54, [0047]; the drive signal V1 for a first transducer element is different than the drive signal for a second or third transducer element, Fig. 3, [0048, 49]); 
switching a terminal of a second ultrasonic transducer of the array, at a second electric potential different than the first electric potential, to the charge distribution bus (the common wire that connects transducer element 52 and 52’ to the common switch 54 acts as the charge distribution bus when 54 is non-conductive in Fig. 2; after having been charged individually with different voltages via the switches 60 and 60’, the output terminals 50 and 50’ of the transducer elements 52 and 52’ are switched to discharge simultaneously via a switch 54, [0047]; drive signal V2 for second transducer element is different than V1, Fig. 3, [0048, 49]); and 
allowing charge to flow between the first ultrasonic transducer and the second ultrasonic transducer through the charge distribution bus (simultaneously discharging the transducer elements via a common switch 54 to which they are both connected via a common line means that a charge is flowing between the first and second transducers via the common line connecting both transducer elements to the switch 54, Fig. 2).

Regarding claim 2, van Rens teaches the method of claim 1, wherein the first ultrasonic transducer is steered to follow a first waveform and the second ultrasonic transducer is steered to follow a second waveform, different from the first waveform (Fig. 3, [0048-50]).

Regarding claims 5, 11, and 16, van Rens teaches the method of claims 4, 2, and 1, wherein the charge transfer procedure further comprises: 
after allowing charge to flow between the first ultrasonic transducer and the second ultrasonic transducer through the charge distribution bus, connecting at least one of the terminal of the first ultrasonic transducer and the terminal of the second ultrasonic transducer to a voltage source or to ground (“The driver device 40 comprises input terminals 44, 46 as supply connections for connecting the driver device to a power source 48, which provides a supply voltage V20 for driving the driver device 40. In this case, the second input terminal 46, 46’ and the power source 40 are each connected to ground, however, in a certain embodiment, the input terminal 46, 46’ can also be connected to a different voltage level”; Fig. 2, [0040]).

Regarding claims 6 and 15, van Rens teaches the method of claims 5 and 1, wherein, during the charge transfer procedure, more than two ultrasonic transducers of the array are connected to the charge distribution bus (the driver device 40 comprises typically more than two driving elements 42, 42’ such as e.g. 36 driving elements, corresponding to the amount of transducer elements to be driven within one patch of transducer elements; Fig. 2, [0040]).

Regarding claims 7 and 14, van Rens teaches the methods of claims 6 and 1, wherein a plurality of charge transfer procedures, each according to the charge transfer procedure, are performed simultaneously, each using a different charge distribution bus (Fig. 2, [0040, 47]).

Regarding claims 8 and 13, van Rens teaches the methods of claim 7 and 1, performed during ultrasonic beamforming (“ultrasound transducer can be steered and focused in a traditional manner”; [0044]).

Regarding claim 17, van Rens teaches an ultrasound generator ([0001, 16]) comprising: 
an array comprising a plurality of ultrasonic transducers ([0016]); and 
at least one charge distribution bus (the common wire that connects transducer element 52 and 52’ to the common switch 54 acts as the charge distribution bus when 54 is non-conductive in Fig. 2), 
wherein at least a subset of the plurality of ultrasonic transducers is switchably connectable to the at least one charge distribution bus (after having been charged individually with different voltages via the switches 60 and 60’, the output terminals 50 and 50’ of the transducer elements 52 and 52’ are switched to discharge simultaneously via a switch 54, [0047]; the drive signal V1 for a first transducer element is different than the drive signal for a second or third transducer element, Fig. 3, [0048, 49]).

Regarding claim 18, van Rens teaches the ultrasound generator of claim 17, further comprising a plurality of charge distribution buses (36 elements in a patch similar to Fig. 2 and many patches in an array; [0040, 47]).

Regarding claim 19, van Rens teaches the ultrasound generator of claim 18, wherein the plurality of ultrasonic transducers comprises one or more piezoelectric micro-machined ultrasonic transducers, PMUT, one or more bulk piezoelectric transducers, BPE, or one or more capacitive micro-machined ultrasonic transducers, CMUT ([0004]).

Regarding claim 20, van Rens teaches the ultrasound generator of claim 17, wherein the plurality of ultrasonic transducers comprises one or more piezoelectric micro-machined ultrasonic transducers, PMUT, one or more bulk piezoelectric transducers, BPE, or one or more capacitive micro-machined ultrasonic transducers, CMUT ([0004]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 4, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over van Rens US 20150174614 A1 in view of Garlepp US 20170330552 A1.

Regarding claim 3, van Rens teaches the method of claim 2, 
Van Rens does not teach but Garlepp teaches wherein the second waveform is a phase-shifted version of the first waveform (Fig. 11, [0085-87]).
Additionally, it was well known in the art to phase-shift waveforms in order to distinguish between two waveforms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of van Rens to use a second waveform that is a phase-shifted version of the first waveform. This will help with beamforming and distinguishing individual waveforms.

Regarding claim 4, van Rens teaches the method of claim 3, 
Van Rens does not teach wherein, during the switching of the terminal of the first ultrasonic transducer and of the terminal of the second ultrasonic transducer to the charge distribution bus, one of the first waveform and the second waveform is at a rising edge and the other of the first waveform and the second waveform is at a falling edge.
Garlepp teaches one waveform has a rising edge while the other has a falling edge (phase X waveform at a falling edge while phase Y waveform at a rising edge; Fig. 11, [0085-87]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of van Rens to make one of the waveforms have a rising edge while the other has a falling edge similar to Garlepp. This will allow the charge leaving one transducer to increase the charge on the other transducer and produce the desired ultrasound waves.

Regarding claim 9, van Rens teaches the method of claim 3, wherein the charge transfer procedure further comprises: 
after allowing charge to flow between the first ultrasonic transducer and the second ultrasonic transducer through the charge distribution bus, connecting at least one of the terminal of the first ultrasonic transducer and the terminal of the second ultrasonic transducer to a voltage source or to ground (“The driver device 40 comprises input terminals 44, 46 as supply connections for connecting the driver device to a power source 48, which provides a supply voltage V20 for driving the driver device 40. In this case, the second input terminal 46, 46’ and the power source 40 are each connected to ground, however, in a certain embodiment, the input terminal 46, 46’ can also be connected to a different voltage level”; Fig. 2, [0040]).

Regarding claim 10, van Rens teaches the method of claim 3, wherein, during the charge transfer procedure, more than two ultrasonic transducers of the array are connected to the charge distribution bus (the driver device 40 comprises typically more than two driving elements 42, 42’ such as e.g. 36 driving elements, corresponding to the amount of transducer elements to be driven within one patch of transducer elements; Fig. 2, [0040]).

Regarding claim 12, van Rens teaches the method of claim 2, 
Van Rens does not teach wherein, during the switching of the terminal of the first ultrasonic transducer and of the terminal of the second ultrasonic transducer to the charge distribution bus, one of the first waveform and the second waveform is at a rising edge and the other of the first waveform and the second waveform is at a falling edge.
Garlepp teaches one waveform has a rising edge while the other has a falling edge (phase X waveform at a falling edge while phase Y waveform at a rising edge; Fig. 11, [0085-87]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of van Rens to make one of the waveforms have a rising edge while the other has a falling edge similar to Garlepp. This will allow the charge leaving one transducer to increase the charge on the other transducer and produce the desired ultrasound waves.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10056777 B2: Drivers with current recycling
US 8884662 B2: Charge sharing/reuse for capacitive loads

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645